NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PEDRO ALBERTO MARTINEZ-MEJIA; et No. 16-73990
al.,
                                 Agency Nos. A206-845-727
          Petitioners,                        A206-845-728
                                              A206-845-729
  v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Pedro Alberto Martinez-Mejia and his two children, natives and citizens of

El Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Conde Quevedo v.

Barr, 947 F.3d 1238, 1241 (9th Cir. 2020). We review de novo the legal question

of whether a particular social group is cognizable, except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Id. at 1241-42. We deny the petition for review.

        Substantial evidence supports the agency’s determination that the harm

petitioners experienced did not rise to the level of persecution. See Duran-

Rodriguez v. Barr, 918 F.3d 1025, 1028-29 (9th Cir. 2019) (record did not compel

finding that harm rises to the level of persecution where perpetrators took no

violent actions against the petitioner or his family beyond threats). The agency did

not err in concluding that petitioners did not establish membership in a cognizable

particular social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016)

(in order to demonstrate membership in a particular social group, “[t]he applicant

must ‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))). Thus, petitioners’ asylum and withholding of removal claims

fail.




                                          2                                      16-73990
      Substantial evidence supports the agency’s denial of CAT relief because

Martinez-Mejia failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject petitioners’ challenge to the BIA’s use of streamlining procedures

because the BIA’s final order was not a streamlined decision.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                    16-73990